In an action to recover damages for wrongful death, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated September 13, 1995, which granted the plaintiff’s motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff made a prima facie showing that the defendants violated Labor Law § 240 (1) and § 241 (6) and that such violations were contributing causes of the decedent’s death (see, *308Zimmer v Chemung County Performing Arts, 65 NY2d 513). In opposition to the motion, the defendants only submitted an affirmation of counsel which alleged in a conclusory fashion that issues of fact existed as to how the accident occurred and whether the defendants’ Labor Law violations were a proximate cause of the death. This is insufficient to raise a triable issue of fact (see, Smith v Board of Educ., 220 AD2d 362; Figueroa v Manhattanville Coll., 193 AD2d 778). Thompson, J. P., Pizzuto, Goldstein and Luciano, JJ., concur.